 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSICA ALCALA,                                   No. 2:19-CV-1579-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   September 25, 2019, the court directed plaintiff to show cause in writing why this action should

21   not be dismissed for failure to submit service documents to the United States Marshal. A review

22   of the docket reflects that summons was returned executed on November 22, 2019. Good cause

23   appearing therefor, the order to show cause is hereby discharged.

24                  IT IS SO ORDERED.

25

26   Dated: January 2, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
